Citation Nr: 1012958	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for right 
knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Counsel






INTRODUCTION

The Veteran had active service from February 1997 until 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the duty to assist 
has not been met. 

As an initial matter, the record reflects there may be other 
relevant records which are not associated with the claims 
file.  In his March 2009 Appeal To Board Of Veterans' 
Appeals (VA Form 9), the Veteran enclosed private computed 
tomography (CT) scans dated in February 2009.  It is unclear 
who ordered these scans and whether the Veteran underwent 
any treatment in conjunction with these scans.  Such records 
would clearly be relevant and should be obtained.  

Additionally, although the Veteran was afforded an 
examination in August 2007, this examination is too remote 
in time to address the current severity of the Veteran's 
service-connected right knee, particularly as the Veteran 
alleged his condition had worsened and argued that at least 
a 20 percent disability rating was warranted.  While the 
August 2007 VA examination included CT scan findings which 
were within normal limits and no evidence of osseous 
abnormalities, the February 2009 private studies reflected 
calcifications, effusion, a focal chondral defect in the 
patella and intrasubstance degeneration in the posterior 
horn.  These studies alone suggest the right knee 
patellofemoral syndrome may have increased in severity since 
the August 2007 VA examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention 
that his disability had increased in severity) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").

The state of the record is uncertain as to the severity of 
the Veteran's right knee, and an updated VA examination is 
therefore needed in order to make an informed decision 
regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to specify all medical care 
providers who treated him for his right 
knee.  The RO shall then attempt to obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  

2.  The RO should afford the Veteran a 
comprehensive VA medical examination of 
the right knee.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.

The examiner should comment on whether or 
not there is slight, moderate, or severe 
recurrent subluxation or lateral 
instability.  Additionally, the examiner 
should provide range of motion findings 
for the right knee to include findings 
concerning the limitation of flexion and 
limitation of extension of the knee.  The 
examiner should comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion.  If 
possible, the examiner should describe any 
additional functional impairment due to 
flare-ups, repetitive motion etc. in 
additional degrees of limitation of 
motion.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


